RESPONSE TO PETITION EOR REHEARING.
By the Court,
Hawley, C. J.:
Respondents’ counsel ask for a rehearing upon the following-grounds:
First — “That the questions involved are of great public: importance. ”
Second — That it might be well to further investigate the statute, “ inasmuch as all opportunity of amending it has, passed.”
Third — “That they fear from a perusal of the opinion of the majority of the court, that by'reason of their over-confidence in the impregnability of their position they failed to present, with clearness, their points of defense, and that, owing to the obscurity of their argument, the court failed to appreciate it,' and- that others may suffer through their neglect.”
Fourth — ‘ ‘ That no harm can come to any one by a rehearing.”
These are the only points presented, and the only reasons given why a rehearing should be granted.
The facts alleged in the first, second and fourth grounds might induce us to grant a rehearing, if we had any doubt as to the correctness of our former opinion.
The third ground, if true, would, if a rehearing was granted upon it, establish a dangerous precedent, for it would always be easy for counsel to allege, after the case has been decided against them, that they were over-confident; that they thought their position was impregnable, and hence they failed to present their case with as much clearness as they otherwise would.
*353If counsel failed in their first efforts to present substantial reasons in favor of their conclusions, they ought, at least, to offer some new suggestions, as to the construction of the statute, worthy of further consideration, before they ask the court to allow a reargument. New trials or rehearings should not be granted simply for the purpose of having a reargument, unless there is a reasonable probability that the court may have arrived at an erroneous conclusion, or overlooked some important question, which was necessary to be discussed in order to arrive at a full and proper understanding of the case.
But the statement of counsel, that they failed to present the case with clearness, is unjust to themselves. They ably and intelligently presented every question which tended to sustain their conclusions. They made their views absolutely clear. We were not misled by any obscurity of their arguments.
We were, and still are, unable to distinguish this case in principle from the Flanningham case. (16 Nev. 92.) If our conclusion in that case was right, and we still believe it was, then our decision in this case must be correct. It is true that the same words may, and often do, have a different meaning in different statutes, but we are of opinion that the words “last general election” in these statutes have the same meaning.
If they are to be read with reference to the time when the statute was approved — without any reference to the future— then both decisions are erroneous, and ought to be set aside.
Take the Flanningham case. The statute reads: “Every justice of the peace in any township in this state, wherein the number of legal votes cast at the last general election equals or exceeds the number of one thousand five hundred, shall receive as salary the sum of three thousand six hundred dollars per annum.”
This statute was approved in March, 1879, and, as read at that time, the words “last general election” would refer to the general election of 1878.
So with the proviso in the first clause of the statute under consideration, “ that in any county where, at the last general election, there were polled four thousand or more votes, such board shall consist of five members.”
*354Now, the words “ last genera] election,” if the statute is to< be read as of the date of its approval, in February, 1869,, must necessarily refer to the election in 1868.
Following the strict letter of each of these statutes., as they would read at the time of their adoption, the result would be in Flanningham’s Case, that in any township wherein thenamber of legal votes cast at the election held in 1878 equaled or exceeded fifteen-hundred, the justice of' the peace should receive a- salary with.out reference to the number of votes cast, at the general election prior -to- the- time- when' he assumed the-duties of his office. ■' - '
Yet this, court,-for reasons sufficiently stated in the opinion in that case, held that the words “ last general election ” refer to the last general election preceding the time when the claim of respondent for his salary was -preferred. And for substantially the same reasons we decided that, under the provisions ‘of the statute for tlie election of county commissioners, the test should not be the election in 1868; but that the words -“last general election” refer to the election preceding-the-time when the commissioners take their office. •• - .
There is nothing in any other portion of this statute which gives to these words a different meaning.
Take the second proviso: “The counties which are, or shall be, under the provisions of this act, entitled to a board consisting of five county commissioners, two of tbe commissioners shall be elected to serve upon the board for the long-term.” ’ This language refers to, and is governed by, the first proviso as to tlie number of county commissioners that are to be elected.
■ The third pro viso upon wbicli respondents seemed to rely with great confidence does not make any new classification, but refers, like tbe second, to tbe classification made in tbe first proviso. It reads: “ In any county wherein at tlie last or any future -general- election' there were or shall be polled for the first time four thousand or more votes', the board shall- be increased to five members by appointment of tbe governor. ”
This clause was-evidently inserted for the'express purpose of immediately giving to Storey county five county commissioners, two to be appointed by tbe governor, it 'having at the *355last general election, prior to the passage of the act, cast over four thousand votes, and the words “ counties,” “ future elections” and “ for the first time” were inserted so as to make the act general instead of special and provide for uniformity, •and thus avoid the objections which might otherwise have been urged against its constitutionality.
It is apparent from every provision in the act, that the •draftsman in drawing it, and the legislature in passing it, intended to classify the counties by a voting population at the general election,- and to give to each county polling four thousand or more votes five commissioners, and all other counties three, for a period of two years, commencing on the first Monday in January after the general election.
We do not believe that the words ‘ ‘ last general election ” are to be read with sole reference to the time when the statute wag adopted. If it was intended to be a continuous statute to provide not only for the present, but the future, then the words “last general election” should be read with reference to the time when the officer takes his office.
This, is true of all. statutes relating to classification based upon a voting population. A classification may be made by reference to the voting population at the last general election, and when so made it runs from one general election to the next; but it would be the last with reference to the time when the question is presented that should govern. Cities, as well as counties, might be thus classified. Cities having a voting population of ten thousand or more at the last election might be designated as cities of the first class; cities having a voting population of five thousand or more votes, and less than ten thousand, designated as cities of the second class, and all other cities having less than five thousand votes as cities of the third class, and each class be governed by different rules. Now if, in after-years, the cities of the first class fell in population below the classification for that class, its form of government would necessarily change to the one provided for the class into which it would fall by reason of its decrease of population. Thus the city or cities which, at the time the law was passed, belonged to the first class, might, at the next general election, fall within the second or third class, and the cities *356which, at the time the classification was made, belonged to the second or third class, might, at the next general election, come within the first class. These and kindred acts must, for obvious reasons, be construed with reference to the object which the legislature had in view at the time of their passage, so as to arrive at the intention of the legislature. ‘ ‘ Such construction ought to be put upon a statute as may best answer the intention which the makers had in view. And this intention is sometimes to be collected from the cause or necessity of making the statute, and sometimes from other circumstances; and whenever such intention can be discovered, it ought to be followed with reason and discretion in the construction of the statute, although such construction seem contrary to the letter of the statute. Where any words are obscure or doubtful, the intention of the legislature is to be resorted to in order to find the meaning of the words. A thing which is within 'the' intention of the makers of the statute is as much within the statute as if it were within the letter; and a thing which is within the letter of the statute is not within the statute unless it be within the intention of the makers.” (People v. Utica Ins. Co., 8 Am. Dec. 251.)
A statute should, if it reasonably can, be so construed as to avoid any conflict with the constitution.
It is evident from the various provisions of this act that the legislature, in adopting it, intended to provide for the future, as well as the present.
It was intended to make a general classification that would be uniform for all counties within this state.
Any county which at the last general election, prior to the passage of the act, “polled four thousand or more votes,” should immediately be given five county commissioners; and, if “at the general election in A. D. 1870, and at such election held every two years thereafter,” such county should poll four thousand or more votes, it should have five county commissioners, “to serve upon the board for the term of two years” from and after “the first Monday in January succeeding their election.” And, if any other county “at the general election in A. D. 1870,” or-at any “future general election,” should poll four thousand or more votes, it should have the same number *357of county commissioners for the same period of two years.
Although the statute does not, in direct terms, make any provision for a reduction of the number of commissioners in cases where the counties once entitled to five should at ‘ ‘ any future election ” poll less than four thousand votes, yet such is its obvious meaning and effect. If the language is ambiguous or uncertain, the object and intent of the statute is clear. Counties having, at the last general election, polled four thousand or more votes are entitled to five county commissioners, and counties having, at the last general election polled less than four thousand votes are only entitled to three.
The words ‘ ‘ last general election ” are to be read as of the date when the question of the right of respondents to hold the office is presented. So read, it is not the vote cast in 1868, or in 1880, that controls, but the vote in 1882, when the last general election was held.
Legislation of this character is ‘ ‘ intended not only .to meet the wants of the present, but to provide for the future. It deals not with the past, but in theory, at least, anticipates the needs of a state, healthy with a vigorous development. . It is intended to be permanent.” (Wheeler v. Philadelphia, 77 Penn. St. 349.)
The act could not have been drawn for Storey county alone, independent of the number of votes that might be cast at any general election. A classification had to be made which would give to all counties coming within it an equal number of county commissioners. This could be done, although Storey was the only county that came within the classification at the time the act was passed.
This question is discussed in Kilgore v. Magee, 85 Penn. St., 411, with reference to the classification of cities. Among other things, the court said: “To say that no general law can be passed to regulate a certain subject because some of the classes contained in the regulation do not yet exist, or exist only in a limited number, is to hold that no law can be passed to provide for future wants or necessities. The welfare of the state and one of the chief purposes of legislation would be struck down by such a decision. * * * If the power to classify and regulate the subjects of cities generally be admit*358ted — and clearly it cannot be successfully denied — the question of local legislation is at an end; for though it may happen that but one city may fall within the class, non constat that others will not shortly do so, and therefore may be provided for. The law was not passed for Pittsburg as the only city happening within the second class, but .for all cities having the population to bring them within that-class.”
A classification based upon population, to be constitutional, must give to other counties the rights and privileges of such classification by increase of population. (Commonwealth v. Patton, 88 Penn. St. 260; see, also, Van Riper v. Parsons, 40 N. J. L. 6; State v. Con. Vir. M. Co., 16 Nev. 441, et seq.)
The counties coming within the class may be but one; but the law must “ operate equally and uniformly upon all brought within the relations and circumstances for which it provides.” (People v. Cooper, 83 Ill. 589; Youngs v. Hall, 9 Nev. 212.)
Now, it may be said that giving to. this act the construction contended for by respondents, viz.: that the number of votes cast at the general election in 1880 should determine the number of county commissioners that Storey county is entitled to elect in 1882, would operate uniformly upon all counties similarly situated. In one sense this would be true; but let us pause, for a moment to consider the practical working and effect of this law if it should be so construed by the courts.
The classification is made for two years, and is based upon a voting population at the general election. Now, Storey county, having cast four thousand votes in 1880, would be entitled to five commissioners in 1882, although its voting population at that time (1882) was less than'four thousand. Say that Washoe and Eureka, at the the election in 1882, had cast over four thousand votes,, then they would be entitled to five commissioners; not because they polled four thousand votes in 1880, but because they, “ for the first time/’ came within the classification at the election in 1882. In 1884 Washoe and Eureka would be entitled to elect five commissioners, because in 1882 they cast over four thousand votes, although at the election in 1884 less than four thousand votes might be cast. Storey county in 1884, however, could only have three commissioners, because in 1882 it cast less than *359four thousand votes, although its voting population in 1884 might be more than four thousand votes, because it would'not be “ the first time ” this county had cast that number. ■
Can such a construction of the law be said to operate, in its practical working and effect, with uniformity ? We think not.
We do not believe that the words “ last general election ” mean Wo years before the last general election. We. think the words must be read as of 1883; not'of 1869’ when, the statute was passed. The "last' general election was." held in 1882,'and the vote east at that election'determines the,number of county commissioners that Storey -county is.-entitled to foi a'period of two years after the first Monday., in January, 1883. It is á continuous statute. The words relate- to the present and the future. In so construi-ngthis statute we make •no departure from the establishéd decisions of the courts'.-. .,
In 1800 the legislature of Kentucky passed .'a-, law “that ■any ¿lien ‘ * * "* who shall have actually resided -within this commonwealth two years ” shall be entitled to hold real estate. Several years thereafter, and while-the statute continued in force, a question was raised whether Allen-.Ganrpbell, an alien'who came to the state in 1799, and.resided therein until 1804, came within the provisions of the act;.' At the time of the approval of. the law, in 1800, he had' not resided in the state two years, and it was conténded that,- by the language, of the statute, a residence of two years, iprior'to its passage, was indispensable to. claim á right under- it, and so it would be if tire right was claimed at the time, the law was approved. The" court held that the words “'shall have actually resided ” refer as well to the future as the past.
“We are clearly of the opinion that the law gives the right to aliens, on two years’ residence subsequent to the Taw as well as prior to it.” (Beard v. Rowan, 1 McLean 141.) The words “shall have actually resided” were to be read as of the time when the right of the alien to hold real estate is asserted.
We have carefully read the statute under consideration. We take its lang-uage and construe it with reference to the object which the legislature had in view at the time of its enactment. We consider the object and spirit of the act, and *360allow these to control the strict letter where it is ambiguous.
‘1 If the legislature intended to adopt a general system which, when put in practical operation, would come nearest giving five county commissioners to counties having four thousand or more voters, and to others three,” it is not reasonable to presume that it would, in a state where the population is as migratory and uncertain as this, have made the test two years away.
It would, it seems to us, come nearest giving five county commissioners to counties polling four thousand or more votes to count the votes polled at the election when the commissioners are elected, and this is what the legislature'intended should be done; and but for the bungling manner in which the statute was drawn, no pretext could be found for deciding otherwise.
We have drawn our construction of the statute from every legitimate source, and have given to its language the broadest significance, because we believed that by so doing we could carry out the real purpose which the legislature intended at the time of its adoption.
’ We did not stop to consider the effect of our construction upon any political party, or upon any particular person or persons. Courts ‘ ‘ must be governed by the principle of law, and not by the hardship of any particular case. ” The people have the right to expect this judicial independence. That very independence which, adhering strictly to principle, conflicts with the real or fancied interests of to-day, may be their only shield from destruction to-morrow.
Whoever looks thus to expediency only, in legal questions, must often find himself in opposition to the courts.
Rehearing denied.